WESTON, Judge
(concurring in part and dissenting in part).
I concur with all in the principal opinion except for its action with respect to two of the findings of guilty and the sentence. I would set aside the finding of guilty of violation of a general order by sexually harassing Petty Officer T in Specification 3 of Charge IV, and I would dismiss that specification. I would also set aside the finding of guilty of indecent assault of Mrs. C. in Specification 6 of Charge I, and I would return the record of trial to the convening authority for a rehearing on that specification. I also would leave the sentence intact at this point in order for the convening authority to determine whether a rehearing or reassessment is appropriate.
In explanation, I expressly join with the majority’s comments concerning the charges of indecent assault. The brief on behalf of Appellant makes a persuasive case that the Government was overzealous in charging relatively innocuous conduct as gross sexual assaults. It thereby bolstered the perceived seriousness of Appellant’s conduct by both elevating the seriousness of the charges alleged beyond what a reasonable view of the evidence could support and also by emphasizing the sheer number of those allegations and the number of women portrayed as victims. The trial counsel’s presentation of this case encouraged the fact-finders to conclude that Appellant was a sexual predator, preying on a large number of female shipmates— and the wife of a shipmate.
While I assume no malicious intent by the Government in its charging decisions in this case, I believe that there was insufficient sensitivity to the prosecutor’s obligation to avoid overreaching. Here it appears that, after dealing with many of the offenses in this case as the minor infractions they are, a complaint from the spouse of Appellant’s shipmate resulted in a dragnet investigation that surfaced additional, relatively minor offenses plus a serious allegation involving a junior female commissioned officer. The relatively minor offenses were apparently and understandably given greater prominence due to the two serious allegations involving the officer and the spouse of a crew member. However, the added attention given to those more minor offenses did not justify portraying tickling and other relatively innocuous touchings as sexual assaults. See United States v. Asfeld, 30 M.J. 917, 929 (ACMR 1990).
Relying on the member fact-finders to sort this all out and to determine which offenses were proven beyond a reasonable doubt under these circumstances ran the risk of creating an improper “spillover” between the offenses. See United States v. Baker, 14 M.J. 361, 365 (CMA 1983); see also United States v. Lane, 474 U.S. 438, 446, 106 S.Ct. 725, 88 L.Ed.2d 814 (1986). The Appellant quite persuasively argues that the findings by the members that he was not guilty of several of the charged offenses do not eliminate the prejudice of spillover from unsupported allegations. Too many of the charged offenses appear to have been elevated beyond what the evidence could reasonably support, and, in my view, this requires corrective action.
Given this over-charging of Appellant’s actions in this manner, I am not willing to assume that the members were not improperly influenced to resolve the doubts that they may have held in the more serious charges involving the wife of his shipmate and the female officer to his detriment. As discussed in the majority opinion, I agree that the issue of indecent assault against LT(jg) P should be resolved in Appellant’s favor. Based on my concerns over the spillover effects on the alleged indecent assault on Mrs. C, I would return that charge to the convening authority for such further proceedings as it determines might be appropriate.
In short, by over-charging multiple, simple assaults as indecent assaults and arguing that this constituted a pattern of depraved conduct, the Government presented a case that actively encouraged the fact-finder to decide that Appellant was a person who had engaged in a pattern of indecent assaults, despite the paucity of evidence supporting such a conclusion on most of the charges. I am concerned that the members may have been overly influenced by these other, exaggerated charges in resolving any doubts they *600might have had concerning the allegations involving Mrs. C.
In a similar vein, I have concluded that Charge IV, Specification 3, violating a general order by sexually harassing Petty Officer T, has not been proven beyond a reasonable doubt. The evidence reflected that while Appellant was on liberty in a bar he engaged in a mutual conversation with a her about sexual matters and in the course of that conversation made a comment that amounted to a “pass” that was immediately rejected— and not pursued further. Under the circumstances, and given the paucity of objective evidence of a deleterious impact on this petty officer or the work environment, I am simply unconvinced that this amounted to sexual harassment.